MEMORANDUM **
Maximus T. Englerius appeals pro se from the district court’s order dismissing his action alleging that operatives controlling the 2000 and 2004 presidential debates did so to benefit themselves and dupe voters into thinking that there were no viable third party presidential candidates. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal without prejudice for failure to comply with Federal Rule of Civil Procedure 8(a), Carrigan v. Cal. State Legislature, 263 F.2d 560, 565-66 (9th Cir.1959), and we affirm.
The district court did not abuse its discretion when it dismissed Englerius’ action, because the complaint did not comply with Rule 8(a), the dismissal was without prejudice, the court identified the defects in the complaint, and the court gave Englerius two extensions of time to file an amended complaint. See Fed.R.Civ.P. 8(a); see generally Carrigan, 263 F.2d at 564-66.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.